                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA

                             Plaintiff,

-vs-                                                               Criminal Action No.
                                                                   20-00307-01-CR-W-GAF
DARNELL M. AKINS,

                        Defendant.
_____________________________________

                   MEMORANDUM OF MATTERS DISCUSSED AND
                   ACTION TAKEN AT PRETRIAL CONFERENCE

The following matters were discussed and action taken during the pretrial conference:

PENDING CHARGE:              Possession with Intent to Distribute Marijuana, in violation of 21
                             U.S.C. §§841(a)(1) and (b)(1)(D)

                             Possession of a Firearm in Furtherance of Drug Trafficking, in
                             violation of 18 U.S.C. § 924(C)(1)(A)

                             Felon in Possession of a Firearm, in violation of 18 U.S.C. §§
                             922(g)(1) and 924 (a)(2)

TRIAL COUNSEL:
      Government:            Robert Smith
           Case Agent:       ATF Special Agent James Payne
      Defense:               Richard Carney

OUTSTANDING MOTIONS:                 None

ANTICIPATED MOTIONS:                 None

TRIAL WITNESSES:
     Government:         5-7 with or without stipulations
     Defense:            3 additional witnesses, including Defendant who may testify

TRIAL EXHIBITS:
     Government:         10-15 exhibits
     Defense:            4 exhibits

DEFENSES:
    ( x ) defense of general denial
    ( ) defenses of general denial and _________________________________________


         Case 4:20-cr-00307-GAF Document 28 Filed 09/01/21 Page 1 of 2
POSSIBLE DISPOSITION:
     ( ) Definitely for trial                      ( ) Possibly for trial
     ( x ) Motion to continue to be filed          ( x ) Likely a plea will be worked out

TRIAL TIME:        2 ½ days
      Government’s case including jury selection:      2 days
      Defense case: ½ day

STIPULATIONS:
     ( ) not likely
     ( ) not appropriate
     ( x ) likely as to:
           ( ) chain of custody
           ( ) chemist’s reports
           ( x ) prior felony conviction and knowledge of such status
           ( x ) interstate nexus of firearm

UNUSUAL QUESTIONS OF LAW:                   None

FILING DEADLINES:

       Witness and Exhibit Lists:
       Government: September 3, 201
       Defense:     September 3, 2021
       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: September 3, 2021
       Jury instructions must comply with Local Rule 51.1

       Motions in Limine: September 3, 2021

TRIAL SETTING: Criminal jury trial docket commencing September 20, 2021
     Please note: If this case is not continued or a plea does not materialize, defense counsel
                  has another case on the September docket (USA v. Hargraves, 20-00229-
                  01-CR-W-DGK).

OTHER:
    ( )       A _____________________-speaking interpreter is required.
    ( )       Other assistive devices:

       IT IS SO ORDERED.

                                                          /s/ Jill A. Morris
                                                          JILL A. MORRIS
                                                          United States Magistrate Judge

                                              2



         Case 4:20-cr-00307-GAF Document 28 Filed 09/01/21 Page 2 of 2
